Citation Nr: 0932308	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-20 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a bilateral eye disorder.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1959 to May 
1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision of the 
Detroit, Michigan, VA Regional Office (RO).

This case has previously come before the Board.  In January 
2008, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Board remanded this matter in January 2008 for a VA 
examination and opinion as to whether the appellant had 
additional eye disability as a result of treatment at a VA 
facility.  The record reflects that a scheduled VA 
examination in June 2008 was "Cancelled by MAS [Medical 
Administration Service]."  A July 2008 request for an 
examination notes the appellant's address of record, and 
another record reflects that an October 2008 examination 
associated with the July 2008 request was cancelled.  

In a December 2008 VA examination report, the examiner noted 
that the individual who reported for, and underwent, a 
scheduled eye examination, was the wrong person, but had the 
same name as the appellant's name in this case.  The Board 
notes that the notice of the scheduled examination is not 
associated with the claims file.  

In addition, the record reflects that the appellant failed to 
report for a January 21, 2009 VA examination, with a 
handwritten notation that the examination might be 
rescheduled.  The Board notes that the notice of the 
scheduled examination is not associated with the claims file.  
The Board further notes that failure to report for a 
scheduled VA examination without good cause may result in the 
denial of the claim.  38 C.F.R. § 3.655.  

A January 2009 deferred rating decision reflects a 
determination that, [i]t appears the veteran did not report 
for his examination in Detroit."  The deferred rating 
decision notes that the claims file was being sent for review 
to obtain an opinion, and that, "[t]he VAMC can try and call 
the veteran back if they so desire, we will leave that to 
them."  

A March 2009 opinion states the following:  

In my opinion, veteran's disability is 
actually definitely not at all - due to 
any of the following:  Carelessness, 
negligence, lack of proper skill, error in 
judgment or other instance or fault on the 
part of VA in furnishing VA 
hospitalization, medical or surgical 
treatment, or an event not reasonably 
foreseeable.  Please note, I reiterate, it 
is not at all associated with any 
carelessness, negligence, lack of proper 
skill, error in judgment or other instance 
of fault on the part of VA.  

In an addendum, the physician stated that the appellant did 
not have additional eye disability as a result of treatment 
in 1987, 1992, or 1993 at a VA facility.  The physician noted 
that, "this is the final medical opinion by me on this 
patient."  

The Board finds that the March 2009 opinion is inadequate for 
purposes of making a determination as to whether the 
appellant has additional eye disability as a result of 
treatment at a VA facility, for reasons to include an absence 
of a rationale upon which the opinion is based, as requested 
in the Board's January 2008 remand.  The Board notes that 
once VA undertakes the effort to provide an examination when 
developing a claim such as this, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided, and while the May 2009 supplemental statement of 
the case notified the appellant of a failure to report for a 
January 2009 scheduled VA examination, in light of the 
circumstances above, the Board finds that additional 
development is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the appellant 
for a VA examination, and notice to the 
appellant and his attorney of the 
scheduled examination should be documented 
in the claims file.  The claims file 
should be made available in conjunction 
with the examination and the examiner's 
attention should be directed to this 
remand.  The AOJ should request that the 
examiner express an opinion as to whether 
the appellant has additional disability as 
a result of the 1987, 1992, or 1993 eye 
treatment at a VA facility.  If the 
response is in the positive, the AOJ 
should request that the examiner provide 
an opinion as to whether any additional 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
due to carelessness, negligence, lack of 
proper skill, error in judgment, or other 
instance of fault on the part of VA in 
furnishing VA hospitalization, medical or 
surgical treatment, or an event not 
reasonably foreseeable.  A complete 
rationale should accompany all opinions 
provided.

2.  In light of the above the AOJ should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable opportunity in which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

